DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended.
Claims 26-31 are new.
Claims 1-18 and 20-31 are examined on the merits.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive:
With respect to claim 1, Applicants argue that the Examiner did not address the limitation of “pant-type diaper”, wherein the front panel and the rear panel are joined directly to each other at side seams. It is first noted that the recitation “pant-type” does not  necessarily mean ‘pant-diaper”, this term could have been determined as being indefinite and/or can be interpreted as any 
 The secondary reference of Chhabra teaches the diaper that forms pant-like diaper when being worn, wherein the rear panel and the front panel are joined to each other forming side seams. Therefore, this limitation is being met by combination of references.
Furthermore “pant-type” does not mandate that the article is a pant. It is first of all a diaper, as stated by the preamble of the claims. MPEP 2173.05 (b). The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 
At this point the rejection 112 (b) has not been made, however the applied extensively broad terminology  extends the scope of the claims and allows different interpretation of even Kobayashi reference, including a pant -type diaper. Paragraph 0042 of Kobayashi clearly indicates that the structure of the invention are used in the clothing, such as diapers, and moreover can be used for waste opening portion, or leg opening portion , etc of the disposable diaper. This implies the use of the structure of Kobayashi in a p[ant-like diaper (also given the ambiguity of “pant-like”)
With respect to claims 2 and 3, referring to Specification, page 16, lined 22, through page 17, line 10, Applicants argue that the rejection statement is improper because claimed pattern performs particular function.
This argument is not found persuasive. See obviousness statement below. –
With respect to claim 10, as per Remarks, page 10, lines 9-16, referring to Specification, page 15, lines 1 through 23, Applicants argue that the rejection statement is improper, because a shape of a hexagon in a repeated manner performs specific functions.
This argument is found persuasive. See Allowable Subject Matter below. – 

With respect to claim 13, Applicants argue that the cited prior art does not disclose a bi-component fiber and the nonelastic polymeric material component.
However, this limitation is disclosed by Kobayashi ([0040]).
With respect to claim 23, Applicant pointed out page 16, lined 22, through page 17, line 10, Applicants argue that the rejection statement is improper.
However, since the place pointed by Applicants does not explain how claimed pattern affects functionality of the article, obviousness rejection statement appears to  be proper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (EP 1 876 275 A1) in view of Chhabra et al. (US 2011/0196327).

Regarding claims 1, 6, 7 and 20, Kobayashi discloses a diaper (col. 11, [0042]) having a front and a rear panel (waist portions), an intermediate panel (below-waist portion) (see [0042]) that is positioned between the front panel and rear panel, the diaper comprises an elastic nonwoven material (stretch nonwoven fabric (10); fig. 3) is disclosed. Said elastic nonwoven material (stretch nonwoven fabric (10)) is formed by pre-stretching (stretching performed in stretching unit (30)) (see paragraphs [0011], [0020]-[0021] and figure 1) a laminate sheet (10A; fig. 3A) comprising an elastic polymeric material component (first elastically stretchable fiber layer (1)) and a non-elastic material component (inelastic fiber layers (2 and 3) in (see paragraphs [0011], [0026]  and figure 3), wherein the elastic nonwoven material extends entirely through the laminate from one side to another side. The nonwoven material (stretch nonwoven fabric (10)) has individual bonding points (bonds (4); fig. 3A) at which the layers are 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kobayashi does not expressly disclose the article, wherein the front panel and the rear panel are joined to each other at side seams having fitting components for adapting the fit of the article to the body of a user. 
	Chhabra teaches the diaper that forms pant-like diaper when being worn, wherein the rear panel and the front panel are joined to each other forming side seams, and therefore, interpreted as being a pant-like diaper. Chhabra further teaches that it is known to connect parts of an absorbent article (Abstract, lines 2-3) such is a diaper ([0044]) by means of seams 51 ([0141]; fig. 2), wherein the diaper comprises a fastener system 70 ([0090], last line; fig. 2), wherein fasteners 70 are fitting components adapting the fit of the article to the body of a user, as required by claim 20. And that the article is a pant-type article.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to join panels of Kobayashi by seems, as taught by Chhabra to simplify the device by employing the method of connecting elements of the article conventionally known in the art, wherein while being worn  the article forms pant-type diaper. Regarding claims 2 and 3, Kobayashi in view of Chhabra disclose the invention discussed above but do not expressly disclose the particular parameter of the angle range between the extension with respect to the cross-direction.

Regarding claims 4 and 5, Kobayashi discloses the article, wherein the individual bonding points 4 (fig. 5a) have an elliptical shape, wherein the extension along the longitudinal axis is inherently longer than along the width axis, as require by claim 5.
Regarding claims 8 and 9, Kobayashi in view of Chhabra disclose the invention discussed above but do not expressly disclose the particular variations of the patterns formed by the bonding points.
Since Applicant’s Specification how claimed pattern affects functionality of the article, it would have been obvious top those skilled in the art at the time the invention was filed to provide bonding points is the claimed pattern as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 11, Kobayashi in view of Chhabra discloses the invention discussed above but do not expressly disclose the particular parameter of the bonding area percentage range obtained ty the bonding points.
Since the particular parameter of the bonding area percentage range obtained ty the bonding points affects the mechanical strength of the structure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the particular parameter of the bonding area percentage range obtained ty the bonding points in order to achieve the desired level of the strength of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 (II-A)).
Regarding claim 12, Kobayashi discloses the invention discussed above but does not expressly disclose the particular parameter of the amount of individual bonding points per unit area range obtained ty the bonding points.
Since the particular parameter of the amount of individual bonding points per unit area affects the mechanical strength of the structure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the amount of individual bonding points per unit area range in order to achieve the desired level of the strength of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 (II-A)).
Regarding claims 13 and 14, Kobayashi discloses the article, wherein a laminate sheet (10A) comprising an elastic polymeric material component (first elastically stretchable fiber layer (1)) and a non-elastic material component (inelastic fiber layers (2 and 3)) (see paragraphs [0011], [0026] and figure 3).
Regarding claim 15, Kobayashi does not expressly disclose the article, wherein the elastic polymer material comprises polyolefins.
Chhabra teaches an absorbent article (Abstract, lines 2-3), wherein the elastic polymer comprises polyolefins (page 5, [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the article of Kobayashi with the elastic polymer comprising polyolefins, as taught by Chhabra in order to improve barrier against low surface tension body exudates, as motivated by Chhabra (page 6, [0085]).
Regarding claim 16, Kobayashi discloses the elastic material comprising copolymer made of ethylene-based copolymer made of the same material ([0015]) as describe by Applicants (Spec, [0075]), Kobayashi’s copolymer inherently comprises claimed properties.
Regarding claim 17, Kobayashi discloses the article, wherein the bonding pattern comprises a surface pattern providing the rows of individual bonding points (see fig. 5a).
Regarding claim 18, Kobayashi discloses the article in the diaper form ((col. 11, [0042]) that is a pant-type diaper for infants or adults.
Regarding claim 21, since the article of Kobayashi/ Chhabra is disclosed as being pre-stretched in the machine direction ([0014], [0049]), the centre points of the 
Regarding claims 22 and 25, since waist portions are disclosed as being elastic ([0042]), both the front and rear panels are interpreted as being comprised of the elastic nonwoven material and contractible in a waist circumferential direction, as required by claim 25.
Regarding claim 23, Kobayashi in view of Chhabra disclose the invention discussed above but does not expressly disclose the article, wherein the individual bonding points in one of the rows of individual bonding points extending along the cross-direction are angled differently than the individual bonding points extending in a neighboring row.
Since Applicant’s Specification how claimed pattern affects functionality of the article, it would have been obvious top those skilled in the art at the time the invention was filed to provide bonding points is the claimed pattern as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 24, Kobayashi in view of Chhabra disclose the invention discussed above but do not expressly disclose the diaper intended for infants.
However, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Since Kobayashi/ Chhabra disclose substantially the same structure, as that claimed by applicants, the structure is fully capable of performing the claimed function.
Regarding claim 26, Kobayashi discloses the invention discussed above but does not expressly disclose the article, wherein the elastic nonwoven material extends from one of the side seams to another of the side seams in both front and rear panels.
Chhabra teaches the diaper ([0044]), wherein the elastic nonwoven material 63 ([0099]; fig. 2 supra) extends from one of the side seams to another of the side in both front and rear panels.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the elastic nonwoven material extending from one of the side to another of the side in both front and rear panels in the article of Kobayashi, as taught by Chhabra in order to provide liquid barrier, as motivated by Chhabra (Abstract, line 5) by employing the structure of the type conventionally known in the art.
Regarding claim 27, Kobayashi discloses the diaper, wherein the elastic nonwoven material comprises bi-component fibers having a core-sheath structure in which the core component is elastic and the sheath component is non-elastic ([0040]).
Regarding claim 28, Kobayashi discloses the diaper, wherein the elastic nonwoven material comprises an elastic nonwoven layer 1 (fig. 3a) is sandwiched between two non-elastic nonwoven layers 2 and 3 ([0011]; fig. 3a).
Regarding claims 29-31, Kobayashi discloses the invention discussed above but do not expressly disclose the diaper, wherein the elastic nonwoven 
Chhabra teaches the diaper ([0044]), wherein the elastic nonwoven material 63 ([0099]; fig. 2 supra) is attached to the inner surface of the at least one of the front and rear panels (see fig. 2 supra), wherein the elastic member 63 is pre-stretched (see fig. 2 supra), as required by claim 30, and wherein members 63 partially overlap the absorbent core (fig. 2 supra).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to attach the elastic nonwoven material inner surface of both front and rear panels in pre-stretched state partially overlapping the absorbent core in the article of Kobayashi, as taught by Chhabra in order to provide liquid barrier, as motivated by Chhabra (Abstract, line 5) by employing the structure of the type conventionally known in the art.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Kobayashi et al. (EP 1 876 275 A1) in view of Chhabra et al. (US 2011/0196327) fail to teach, suggest or render obvious individual bonding points are arranged such that they form a shape of a hexagon in a repeated manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781